Citation Nr: 1224851	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  08-27 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent prior to December 30, 2009 and a disability rating greater than 70 percent beginning December 30, 2009 for posttraumatic stress disorder (PTSD) with depression and alcohol abuse.

2.  Entitlement to service connection for sleep apnea to include as secondary to service-connected PTSD with depression and alcohol abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from June 1968 through February 1971. 

This appeal to the Board of Veterans' Appeals (the Board) is from February 2008 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The case was subsequently transferred to the RO in Cheyenne, Wyoming.  Specifically, in the February 2008 rating decision the RO granted service connection for PTSD, assigning a 30 percent disability rating effective November 9, 2004, the date of the Veteran's claim for service connection.  In the August 2008 rating decision the RO denied service connection for sleep apnea.

In a September 2008 VA Form 9 the Veteran requested a Board hearing.  However, in subsequent correspondence, also dated in September 2008, the Veteran withdrew his request for a Board hearing.  

By rating decision dated in January 2010 the RO increased the rating for the Veteran's PTSD to 70 percent disabling, effective December 30, 2009, the date of recent VA examination report showing increased symptomatology.  Where a veteran has filed a notice of disagreement (NOD) as to the assignment of a disability evaluation, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the PTSD claims, prior to and beginning December 30, 2009, remain before the Board.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

In May 2010 correspondence the Veteran raised the issue of entitlement to service connection for a spine disorder and in December 2011 correspondence the Veteran raised the issue of entitlement to an increased rating for his residuals of prostate cancer.  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to December 30, 2009, the Veteran's PTSD with depression and alcohol abuse was manifested by no more than some occupational and social impairment with reduced reliability and productivity due to such symptoms as anxiety, nightmares, social isolation, irritability, sleep deprivation, depression, and impaired anger management. 

2.  Beginning December 30, 2009 the Veteran's PTSD with depression and alcohol abuse has been manifested by no more than some occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking and mood due to symptoms including anxiety, nightmares, social isolation, panic attacks, irritability, sleep deprivation, depression, and impaired anger management. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 50 percent for PTSD with depression and alcohol abuse, for the period of time prior to December 30, 2009, are met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 9411 (2011).

2.  The criteria for disability rating greater than 70 percent for PTSD with depression and alcohol abuse, for the period of time beginning December 30, 209, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that his service-connected PTSD with depression and alcohol abuse is more disabling than currently evaluated both prior to and beginning December 30, 2009.    

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.    

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Veteran's PTSD with depression and alcohol abuse is rated under 38 C.F.R. § 4.130, DC 9411.  Under that code, a 30 percent disability rating is assigned under DC 9411 when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating for PTSD is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).  GAF scores are generally used in examinations reports regarding veterans' psychiatric disabilities.   

Analysis

The Veteran submitted an initial claim for service connection for PTSD in November 2004.  He was afforded a VA examination in March 2007 which was negative for a diagnosis of PTSD and, by rating decision dated in May 2007 the RO denied service connection for PTSD.  The Veteran disagreed with this decision and submitted VA treatment records showing a diagnosis of PTSD and, by rating decision dated in February 2008, the RO granted service connection for PTSD and assigned a 30 percent disability rating effective November 9, 2004, the day of the Veteran's claim for service connection.  The Veteran disagreed with this initial rating and perfected an appeal of the February 2008 rating decision.  Subsequently, the Veteran was afforded a second VA examination, dated in December 2009.  By rating decision dated in January 2010 the RO recharacterized the Veteran's PTSD as including with depression and alcohol abuse and increased the rating for the Veteran's PTSD with depression and alcohol abuse to 70 percent disabling, effective December 30, 2009, the date of the most recent VA examination showing increased symptomatology.  

There are two periods of time at issue here: from November 9, 2004 to December 30, 2009, when the Veteran's PTSD with depression and alcohol abuse was evaluated as 30 percent disabling; and from December 30, 2009 to the present, while the Veteran's PTSD with depression and alcohol abuse was evaluated as 70 percent disabling.  The Board will consider the proper evaluation to be assigned for both time periods, pursuant to the Court's holding in Fenderson.

Evidence relevant to the current level of severity of the Veteran's PTSD includes VA psychiatric examination reports dated in March 2007, December 2009, September 2010, and February 2011.  The March 2007 examiner reviewed the claims file in conjunction with the examination.  At that time the Veteran reported that he was hospitalized two years earlier for prostate cancer surgery.  Other than that the Veteran reported knee problems, hypertension, and impotence due to the prostate cancer surgery.  He had been treated on an outpatient basis for these issues.  He had also been treated for PTSD for the past year.  Over the past year the Veteran reported problems with anger which had continued over the past year.  He also reported waking in a cold sweat several times a month and indicated that he felt down and depressed frequently.  There had been no remissions from this symptom picture over the past year.  

The Veteran reportedly owned his own construction company and stated that he had always had to be on his own as he did not take orders well.  He reported being fairly successful in this business.  He indicated that he had been married seven times and was currently married for six years.  The Veteran reported that he would get drunk once a week which he described as entailing drinking 15 to 20 shots of hard liquor.  He did not see this as a problem.  He stated that this was a decrease from many years when he would drink two gallons per weekend of vodka.  He also reported getting a citation for reckless driving and having a "close call" with a DUI (driving under the influence) several years earlier, but was not arrested for same.  

Overall, the Veteran reported a good performance in employment and self-care.  He reported a good relationship with his current wife although he had no relationship with his sister whom he said, "I don't care for her."  He reported having a relationship with one of his two grown children but was estranged from the other one.  In terms of the Veteran's physical health, it was somewhat compromised and he had little social and interpersonal relationships besides his wife.  He reported few recreation and leisure pursuits.  

On mental status examination the Veteran was able to communicate clearly with the examiner.  There was no evidence of delusions or hallucinations.  His eye contact was adequate.  He denied current suicidal or homicidal thoughts.  He was able to maintain good hygiene.  He was oriented times three and reported that his memory was "getting horrible," but stated that he did do the books for his business, so his memory was at least adequate for that task.  The Veteran denied and the examiner saw no evidence of obsessive or ritualistic behavior.  His rate and flow of speech were within normal limits.  He denied panic attacks.  He endorsed brief periods of depressed mood lasting several days at a time.  There was no evidence of impaired impulse control other than his weekly alcohol binges.  His sleep was disturbed with restless sleep and waking in a cold sweat.  The Veteran did have a substance use disorder, alcohol abuse, and also met the criteria for an antisocial personality.  

The examiner found that it was impossible to say whether the Veteran met the DSM-IV stressor criterion for a diagnosis of PTSD as he was very vague about his memory of stressor events in Vietnam.  Thus, the examiner diagnosed alcohol abuse and traits of an antisocial personality disorder.  The examiner also assigned a GAF score of 60.  

During the December 2009 VA psychiatric examination the examiner noted that the claims file was not requested by the RO but that the medical records were reviewed.  The Veteran indicated that he had been treated for his PTSD since 2006.  He indicated that he was married to his eighth wife for approximately nine years.  He described a close relationship with his wife who was quite supportive.  He continued to have two adult children, maintaining a relationship with one but not the other, and continued to be estranged from his sister.  Both of his parents were deceased.  He reported no other family relationships.  He reported having a few friends but also indicated that he had little contact with them.  He felt he could not trust them so he avoided them.  The Veteran reported few leisure activities.  He played solo backgammon on the computer and watched television.  He knew that being in crowds and around strangers was a trigger for his anger so he avoided activities outside the home.  The Veteran continued to be employed as a general contractor.  This employment was seasonal and had occurred for over twenty years. The Veteran indicated that he had lost one week of work in the last year due to his PTSD.  The Veteran also indicated that he owns his construction business and that business had been slow due to the economy so he was not working regularly.  The Veteran also reported that if business were better the Veteran would have difficulty maintaining an active schedule due to anger, impaired sleep, and poor interpersonal skills.  

He denied suicide attempts but reported a history of violence/assaultiveness.  He reported a remote history of assaultive behavior and indicated that he had better control of his violent outbursts but still got angry and came close to acting out on his violent impulses.  The examiner noted that the Veteran's alcohol use resulted in no problematic effect and that there were no issues associated with other substance use.  

On psychiatric examination the veteran was appropriately and casually dressed.  Psychomotor activity was lethargic and fatigued.  Speech was slow and the attitude towards the examiner was guarded.  His affect was flat and his mood was agitated/depressed.  The examiner noted that the Veteran was easily distracted and had a short attention span.  He was able to do serial 7's and spell a word backward and forward but had difficulty concentrating when reading or watching television.  He used to be able to read three to four novels each month but recently had difficulty reading one novel a month and could not remember what he read even one day earlier.  He was successful with serial 7's but with some hesitation and was able to spell "worl" backwards.

The Veteran was oriented person and place and was somewhat oriented to time (he knew the day of the week but not the date).  Thought process was described as "rambling, paucity or ideas, perseveration" and thought content was described as "depersonalization, paranoid ideation."  Delusions were paranoid and persistent.  With regard to judgment the examiner noted that the Veteran did not understand that outcome of behavior.  Intelligence was average and the Veteran did have insight, specifically the Veteran understood that he had a problem.  The Veteran did report sleep impairment, specifically, he had difficulty falling asleep, awakened frequently during the night, felt fatigued when he awoke, and described frequent nightmares of Vietnam.  There were no hallucinations.  The Veteran did have inappropriate behavior, specifically, drinking in public places and then driving as well as impulsive behavior leading to conflict.  

The Veteran interpreted proverbs appropriately.  The Veteran did report obsessive/ritualistic behavior, specifically frequent check of doors and windows during the night.  He also reported panic attacks, specifically situational anxiety bordering on panic with racing thoughts and chest pains.  The Veteran reported homicidal thoughts, specifically vague thoughts of harming others when he is angry but with no specific intent or target.  The Veteran also reported a history of suicidal thoughts but never acted on them.  Impulse control was poor and there were episodes of violence, specifically anger on the past had often led to explosive behavior but the Veteran now avoided public places in an effort to avoid conflict.  

The Veteran was reportedly able to maintain minimum personal hygiene.  However, there were problems with activities of daily living, specifically, slight problems with household chores, grooming, bathing, and engaging in sports/exercise.  The Veteran also had moderate problems with traveling/driving and severe problems with shopping.  There were no problems with regard to toileting, self-feeding, or bathing/undressing.  The examiner noted that any activity that involved contact with the public caused a potential problem.  The Veteran's depression was sufficiently severe that he neglected activities such as chores and bathing.  The Veteran also reported that he did not brush his teeth as he did not see the need.

The examiner further noted that the Veteran thought that snipers were "out to get him" and had strong paranoid beliefs about government conspiracy.  The Veteran's remote, recent, and immediate memory was "moderately impaired."  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 46.  

In a September 2010 VA examination report the examiner noted that the Veteran's PTSD symptoms impaired his ability to perform physical or sedentary employment in the following ways:  anger, poor interpersonal skills, impulsivity, trouble in processing information, impaired memory, and disturbed sleep.  The examiner opined that meaningful employment for this Veteran would be difficult.  

During the February 2011 VA psychiatric examination the examiner noted that the claims file had been reviewed.   The examiner noted that the Veteran had been seen by a VA provider in January 2011 who noted that the Veteran had recently been in a good mood and he had decreased his alcohol consumption to two drinks per week.  He noted that the Veteran was having a difficult time tolerating his CPAP (continuous positive airway pressure) mask for sleep apnea and this resulted in a lot of insomnia.  Prior to this visit the Veteran was seen in July 2010 noting "some nightmares, but feeling overall better than at the last appointment, much of a decrease is noted in his intrusive thoughts and a marked decrease in the amount of nightmares he is experiencing."  As per the last two progress notes the examiner noted that the Veteran's PTSD symptoms had been much reduced lately.  

The Veteran denied any psychiatric hospitalizations but did report significant medical disorders including hypertension, low back pain, gastroesophageal reflux disease, impotence, sleep apnea, memory difficulties, and severe peripheral neuropathy.  

The Veteran reported that he last worked in 2005 when he owned his own construction company.  He stated that people were increasingly less trustworthy and that clients started not paying their bills.  He also got more angry at his employees.  He stated that he did not have the strength or stamina to hold a job anymore, and could not stand up for any length of time physically.  He stated that his prostate cancer surgery, followed by radiation, had hurt his overall health, caused him more pain and having difficulty with his memory.  He had not been able to focus on work since 2005.  The prostate surgery also caused him to loose sexual functioning, which he stated caused a lot of depression.  

The Veteran stated that he had been married for eight years to his current wife.  He was unable to state how many times he had been married before, stating it was somewhere between six to ten times.  He had two children and was close to one of his sons.  He had six grandchildren and was close to all of them.  He stated that he had an excellent relationship with his wife.  He indicated that he had problems managing his anger and that his wife had to drive the car sometimes because of road rage.

The Veteran indicated that he recently moved to Wyoming within the last six months and had not made a lot of friends yet.  He played pool in a league one night a week and had some acquaintances there.  He stated that it was difficult in crowded situations, and if the pool hall is particularly crowded, he will not stay in that situation.  He was close to his wife's brother-in-law and one of her sisters.  

With regard to activities and leisure pursuits, the Veteran enjoyed playing pool.  He also enjoyed television and liked watching movie channels.  He did some reading, although his concentration had been getting worse because of physical pain and lack of sleep at night, over the past two years.  He liked to play cards at times, but stated that he sometimes drops the cards accidentally because of peripheral neuropathy in his hands.  He indicated that his favorite hobby was raising money for needy children.  

The Veteran reported that he decreased his alcohol consumption in recent months.  During the previous two weeks he had a total of three drinks of alcohol.  He used to drink alcohol a lot more heavily.  He had not used any illegal drugs during the rating period.  He reportedly smoked five cigarettes per day, which was a reduction from what he once smoked.  The Veteran denied suicidal attempts/ideation.

The Veteran reported that he often took naps during the daytime and fell asleep in the chair that he sits in much of the time.  He went to bed around 9:30 at night, did some reading, and fell asleep.  He woke up several times per night gasping for oxygen and was unable to tolerate his CPAP mask for sleep apnea.  He recently had tried a nasal cannula for sleep apnea, and that was working better.  The Veteran indicated that he did not experience REM sleep, and yet, later in the interview, he reported having nightmares five times per night, seven days per week.  He presented with good hygiene and reported that he showered four times per week.  He had some difficulty using the toilet as he was severely constipated and had some loss of bowel control after a bowel movement.  He denied difficulty feeding or dressing himself.  He still drove a car, although his wife drove him some of the time because of his intermittent road rage.  The Veteran indicated that he drove himself to the examination but that his wife would drive them home.  His wife had accompanied him to the appointment but did not come into the interview room.

The Veteran reported that five times per month he had panic attacks with symptoms of diaphoresis, dyspnea, and intense anger.  Things that will set off a panic attack included smelling Oriental food or seeing Oriental people.  When a panic attacks occurred, they affected his functioning by getting away from people to calm himself down.  He stated that his control of his impulses was better than it used to be.  The only thing that he could think of that was impulsive in the last year was arguing with his wife's son.  The Veteran reportedly had marked difficulty sleeping because of sleep apnea.  It caused him to feel fatigued all day long and made the number of daytime activities he could participate in substantially less.  The Veteran also suffered from marked physical pain.  

On formal mental status examination the Veteran had good immediate memory, remembering three out of three items with one trial.  He also stated the date correctly and was oriented to person, place, time, self, and situation.  He had good hygiene, clean casual clothing, and was in no acute distress.  His mood was "pretty lousy" and he had a full range of affect.  Eye contact was good.  His speech was angry but of a normal rate, rhythm, and volume, and he was appropriately verbal and not pressured.  The Veteran was clam and moderately cooperative but vague in answering a lot of questions with detail.  He tended to be overly un-detailed in his answers of many questions, making a full assessment difficult.  No frankly inappropriate behavior, but he did state over and over that his happiness hinged on whether the government will provide him full disability so that he can live the kind of life he deserves and treat his wife the way that she deserved to be treated. 

The Veteran denied any current or recent suicidal ideation, homicidal ideation, or paranoid ideation, and he did not make delusional statements.  The only type of hallucination he had experienced in the last year was an occasional vision of seeing a wife that died previously in bed with him from Hanta virus when she was 45 years old.  Thought form/communication/thought process was linear, although thoughts were vague, but the thoughts that he did share could generally be followed.  With regard to immediate attention the Veteran spelled "world" forward and backward correctly.  With regard to short term memory the Veteran could remember three of three items after five minutes with no prompting needed.  With regard to long term memory, the Veteran could name all five of the last United States Presidents without errors.  The Veteran was obsessive about how the government should take care of him in his older age.  No ritualistic behavior was noted.  The examiner diagnosed PTSD and assigned a GAF of 51.  

With regard to the Veteran's ability to work, the examiner believed that the Veteran was unemployable due to his total health picture and advancing age.  He was approaching the traditional retirement age for most people as he was 61 years old.  He had multiple health problems that were clearly getting worse. He had a lot of chronic pain and peripheral neuropathy.  His peripheral neuropathy and physical pan would make it very difficult for him to work in the construction field.  The examiner did opine, however, that the Veteran was not unemployable only due to the PTSD.  If his physical health did not otherwise prevent it, the examiner believed that the Veteran could work successfully in a position where there was a low amount of supervision.  The examiner opined that the Veteran was unemployable though because of his multiple health problems including chronic physical pain and also because of sleep apnea.  Because of sleep apnea, he slept poorly and was chronically fatigued, and this would interfere with the ability to maintain gainful employment.  

 


Also relevant are VA outpatient treatment records and private treatment records dated from February 2005 through February 2012.  Significantly, the Veteran was first diagnosed with PTSD in February 2005.  Also, the following GAF scores are reported in these records:  48 (April 2006), 45 (October 2006), 55 (November 2007), 40 (December 2009), 48 (December 2009), 46 (January 2010), 48 (February 2010), 45 (February 2012).        

1.  Prior to December 30, 2009

Based on these findings, the Board finds that the evidence of record substantiates a 50 percent evaluation for the period of time prior to December 30, 2009.  While the March 2007 VA examiner assigned a GAF score of 60, VA treatment records show significantly lower scores, specifically 48 (April 2006), 45 (October 2006), 55 (November 2007).  The Veteran's mental disorder also affected his abilities to function both in his occupation and socially, with such deficiencies as anxiety, nightmares, social isolation, irritability, sleep deprivation, depression, and impaired anger management.  Thus, as supported by the evidence of record, the Veteran's symptoms of PTSD more nearly approximated the level of impairment associated with a 50 percent evaluation.  Therefore, in light of the evidence as noted above, the Board concludes that the Veteran's PTSD was productive of impairment warranting the higher evaluation of 50 percent under DC 9411 prior to December 30, 2009.

As for the potential for a yet higher rating, the Board notes that prior to December 30, 2009, the evidence did not demonstrate that the service-connected PTSD was productive of occupational and social impairment with deficiencies in most areas or an inability to establish and maintain effective relationships.  While the Veteran may have suffered from some level of social impairment, in that he was withdrawn and isolative, with minimal socialization, the evidence did not show that he necessarily was prevented from establishing and maintaining such relationships.  

Prior to December 30, 2009 the Veteran maintained a significant relationship with his wife.  As for industrial impairment, it was noted that the Veteran had worked until at least 2005 and only stopped working recently due to the surgery and treatment for his prostate cancer, also in 2005.  The Veteran's PTSD was not shown to be so disabling so as to warrant an evaluation of 70 percent under DC 9411 prior to December 30, 2009.  Specifically, there was no evidence of such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or difficulty in adapting to stressful circumstances (including work or a work-like setting).  In sum, the Board concludes that the Veteran's PTSD was not manifested by symptomatology that approximated, or more nearly approximated, the criteria for an evaluation in excess of 50 percent prior to December 30, 2009 under DC 9411.  See 38 C.F.R. § 4.7.  

2.  Beginning December 30, 2009

Although a 70 percent evaluation has been granted for PTSD beginning December 30, 2009, the Board finds that the evidence does not show the symptomatology required for a 100 percent rating under the rating schedule.  In other words, there is a lack of evidence of symptoms of total occupational and social impairment, such as gross impairment in thought processes or communication, persistent delusions or hallucinations, intermittent inability to perform activities of daily living, or memory loss of vital information.  The Veteran's speech and thought process have not been a problem, he is well oriented, and there is no evidence of a problem with hygiene.  While the Veteran stopped working in construction in 2005, this was noted to be primarily due to his other health problems, particularly prostate cancer for which he underwent surgery and radiation in 2005, and, later, chronic pain and peripheral neuropathy.  He is clearly able to perform all activities of daily living, can drive an automobile, and has not been shown to manifest any persistent danger of hurting himself or others.  Also, the Veteran has maintained a lasting relationship with his wife for at least the past eight years.  Consequently, the Board finds that the total disability picture warrants a 70 percent evaluation but no more.

With regard to both prior to and beginning December 30, 2009, the Board finds that no higher evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  Because there are specific diagnostic codes to evaluate PTSD consideration of other diagnostic codes for evaluating the disability does not appear appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability).  See Butts v. Brown, 5 Vet. App. 532 (1993).

In deciding the Veteran's claim, the Board has considered the Court's determination in Fenderson v. West, 12 Vet. App. 119 (1999) and whether he is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   

The Board does not find evidence that the Veteran's disability evaluation should be increased for any separate period based on the facts found during the appeal period.  The evidence of record supports the conclusion that he is not entitled to an evaluation greater than 50 percent prior to December 30, 2009 and 70 percent beginning December 30, 2009.

The Board has also considered his statements that his disability is worse than evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  However, far more probative are the examination reports prepared by skilled professionals.  Such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

The Board finds that the Veteran has presented credible lay evidence.  However, such evidence does not provide a basis for a higher evaluation.  Furthermore, other than requesting higher evaluations, his pleadings have been non-specific.  However, the Board does find that the Veteran's reports to the examiner to be competent and credible.  

As such, the Board finds the examination reports to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In conclusion, the Board finds that the preponderance of the evidence is against an increased rating for the claimed disability and the appeal is denied.

Extraschedular Consideration

The Veteran has argued that his service-connected PTSD has affected his ability to maintain substantially gainful employment.  Significantly, the record shows that the Veteran stopped working in June 2005 due to his many medical problems.  The Board will now determine whether referral for an extraschedular rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD.  The competent medical evidence of record shows that, beginning December 30, 2009 his PTSD is primarily manifested by some occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking and mood due to symptoms including suicidal ideation; near-continuous panic or depression affecting his ability to function independently; and difficulty adapting in stressful circumstances.  The applicable diagnostic codes used to rate the Veteran's PTSD provide for ratings based on such symptomatology.  See DC 9411.  Thun v. Peake, 22 Vet. App. 111 (2008).  Furthermore, there is no medical evidence that the Veteran unemployable due to his service-connected PTSD as noted in the November 2011 rating decision denying a total disability rating based on individual unemployability (TDIU).

The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun, 22 Vet. App. at 111.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claim was awarded with an effective date of November 9, 2004, the date of his claim, and a 30 percent rating was assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating and he demonstrated his actual knowledge of what was required to substantiate a higher rating in his argument included on his Substantive Appeal.  Although he was not provided pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess, he was assigned the date of the claim as an effective date, the earliest permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).    

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has obtained assisted the appellant in obtaining evidence, afforded the appellant adequate psychiatric examinations, obtained medical opinions as to the severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

An initial disability rating of 50 percent, and no higher, for PTSD with depression and alcohol abuse is granted from November 9, 2004 to December 29, 2009, and is subject to statutory and regulatory provisions governing the payment of monetary benefits.

A disability rating greater than 70 percent for PTSD for the period of time beginning December 30, 2009, is denied.



REMAND

The Veteran contends that his sleep apnea is related to his service-connected PTSD.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  This includes any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disability as set forth in 38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  38 C.F.R. § 3.310 (pertaining to secondary service connection) was amended during the course of the appeal.  

The United States Court of Appeals for Veterans Claims (Court) has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).

The Veteran's service treatment records are negative for a sleep disorder.  By rating decision dated in February 2008, the RO granted service connection for PTSD and the Veteran submitted a claim for service connection for sleep apnea in March 2008.  An October 2008 private sleep study shows diagnoses of severe insomnia due to PTSD as well as moderate obstructive sleep apnea.     

The Veteran has not yet been afforded a VA examination with regard to his sleep apnea.  On remand, the Veteran should be afforded such an examination.  38 C.F.R. § 3.159(c)(4).  Specifically, the examiner should address whether the Veteran's current sleep apnea is related to his  service-connected PTSD or whether the service-connected PTSD has aggravated the Veteran's sleep apnea.  


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his sleep apnea and the relationship, if any, between this disorder and the Veteran's military service, to include his service-connected PTSD.  The claims file must be made available to the examiner for review.  All indicated tests should be conducted.  The examiner should address the following questions:  

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's current sleep apnea is caused by or the result of his current service-connected PTSD?

(b)  Is it at least as likely as not that either the Veteran's service-connected PTSD has aggravated the Veteran's sleep apnea?  

The physician is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of the sleep apnea (i.e., a baseline) before the onset of the aggravation. 

In all conclusions, the examiner must explain the medical basis or bases for his or her opinions with use of the evidence of record.

In any opinion and supporting explanation cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiological opinion without resorting to speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the medical issue at hand.

2. The AMC/RO should then review the record and ensure that all the above actions are completed.  When the AMC/RO is satisfied that the record is complete and the examination is adequate, the issue of entitlement to service connection for sleep apnea, to include as secondary to the service-connected PTSD with depression and alcohol abuse, should be readjudicated.  If any benefit sought on appeal remains denied, the AMC/RO must furnish the Veteran and his representative a Supplemental Statement of the Case (SSOC) and allow the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


